Case: 15-60289      Document: 00513411097         Page: 1    Date Filed: 03/08/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit
                                    No. 15-60289                                 FILED
                                  Summary Calendar                           March 8, 2016
                                                                            Lyle W. Cayce
                                                                                 Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

ALFONSO ALFARO,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                     for the Southern District of Mississippi
                              USDC No. 3:14-CR-97


Before JOLLY, BENAVIDES, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Alfonso Alfaro was convicted, pursuant to his conditional guilty plea, of
possession with intent to distribute more than five kilograms of cocaine
hydrochloride. The charge against Alfaro arose after a law enforcement officer
stopped Alfaro’s vehicle, a drug-detecting canine alerted to the rear of the
vehicle, and packages containing cocaine hydrochloride were subsequently
seized.    Alfaro challenges the resolution of his motion for suppression of


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-60289     Document: 00513411097     Page: 2   Date Filed: 03/08/2016


                                  No. 15-60289

evidence, arguing that the district court erred in denying the motion without
conducting an evidentiary hearing.
      “[A]n evidentiary hearing is required on a motion to suppress only when
necessary to receive evidence on an issue of fact.” United States v. Harrelson,
705 F.2d 733, 737 (5th Cir. 1983). “Evidentiary hearings are not granted as a
matter of course, but are held only when the defendant alleges sufficient facts
which, if proven, would justify relief.” Id. We review the denial of a hearing
on a motion to suppress for abuse of discretion. See id. at 737-38.
      The legality of traffic stops is analyzed under the “two-tiered reasonable
suspicion inquiry” articulated in Terry v. Ohio, 392 U.S. 1 (1968), which
evaluates “whether the officer’s action was justified at its inception,” and
“whether the search or seizure was reasonably related in scope to the
circumstances that justified the stop in the first place.” United States v. Grant,
349 F.3d 192, 196 (5th Cir. 2003). Rather than challenging the initial stop,
Alfaro, referring to the second tier of the Terry inquiry, contends that he
provided sufficient factual information to warrant an evidentiary hearing on
his suppression motion. The gravamen of his argument is that, inasmuch as
the initial justification for the traffic stop was an obscured license plate, and
given that the officer who conducted the stop stated that he was going to issue
a warning for the obscured license plate, there was an issue as to whether his
continued detention and questioning were justified by, and reasonably related
to, the reason for the stop. Alfaro also contends that there was an issue as to
whether the search of his vehicle by both the officer and his canine were
justified by, and reasonably related to, the reason for the stop.
      As part of a traffic stop, a police officer can request a driver’s license,
insurance papers, vehicle registration; run a computer check on the papers;
and issue a citation. United States v. Shabazz, 993 F.2d 431, 437 (5th Cir.



                                        2
    Case: 15-60289     Document: 00513411097      Page: 3    Date Filed: 03/08/2016


                                  No. 15-60289

1993). An officer may ask questions about the purpose and itinerary of the trip
or about subjects completely unrelated to the stop so long as those questions
do not extend the stop’s duration. United States v. Pack, 612 F.3d 341, 350
(5th Cir. 2010). However, when the purpose of the stop is resolved, “the
detention must end unless there is additional reasonable suspicion supported
by articulable facts.” United States v. Gonzalez, 328 F.3d 755, 758 (5th Cir.
2003). As the Supreme Court recently stated, “[a] seizure justified only by a
police-observed traffic violation . . . become[s] unlawful if it is prolonged beyond
the time reasonably required to complete th[e] mission of issuing a ticket for
the violation.”   Rodriguez v. United States, 135 S. Ct. 1609, 1612 (2015)
(internal quotation marks and citation omitted). “[T]he brevity of the invasion
of the individual’s Fourth Amendment interests is an important factor in
determining whether the seizure is so minimally intrusive as to be justifiable
on reasonable suspicion.” United States v. Place, 462 U.S. 696, 709 (1983).
      Here, the facts alleged by Alfaro in his suppression motion show that,
upon stopping Alfaro’s vehicle for an obscured license plate, the officer
informed Alfaro of the reason for the stop and requested that Alfaro provide
identification. The officer briefly questioned Alfaro about his license plate and
questioned Alfaro as to whether he still lived at the address shown on his
driver’s license. The officer then initiated a computer check of the license plate.
These actions were reasonable and do not constitute a Fourth Amendment
violation. See Place, 462 U.S. at 709; Pack, 612 F.3d at 350; Shabazz, 993 F.2d
at 437; see also United States v. Zamora, 661 F.3d 200, 207-08 (5th Cir. 2011)
(indicating that the conduct of law enforcement officers had not been
unreasonable where, after stopping a vehicle that had a cancelled rear license
plate and was missing its front license plate, the officers, inter alia, ran a
computer check of the license plate).



                                         3
    Case: 15-60289     Document: 00513411097     Page: 4   Date Filed: 03/08/2016


                                  No. 15-60289

      According to Alfaro’s factual allegations, before the officer learned the
outcome of the computer check, he asked Alfaro if he would consent to a search
of the vehicle, and Alfaro gave his consent. As was true in Shabazz, “[b]ecause
[the officer] w[as] still waiting for the computer check at the time that [he]
received consent to search the car, the detention to that point continued to be
supported by the facts that justified its initiation.” Shabazz, 993 F.2d at 437.
Alfaro’s allegations in the district court thus establish that it was pursuant to
his consent that the officer searched his vehicle, and during that endeavor the
officer’s canine alerted to the rear bumper of Alfaro’s vehicle, leading to the
eventual seizure of the contraband. Courts “have long approved consensual
searches because it is no doubt reasonable for the police to conduct a search
once they have been permitted to do so.” Florida v. Jimeno, 500 U.S. 248, 250-
51 (1991).
      In view of the forgoing, Alfaro has not shown that he “allege[d] sufficient
facts which, if proven, would justify relief.” Harrelson, 705 F.2d at 737. He
has therefore failed to show an abuse of discretion in the district court’s denial
of his suppression motion without conducting an evidentiary hearing. See id.
      Alfaro also argues that his case should be remanded to the district court
for further consideration in light of the Supreme Court’s decision in Rodriguez,
which was handed down after he was sentenced. As our discussion above
illustrates, the instant case does not involve an extension of “an otherwise-
completed traffic stop” for the purpose of a canine sniff. Rodriguez, 135 S. Ct.
at 1614. A remand based on Rodriguez would serve no purpose.
      AFFIRMED.




                                        4